Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 27 November 1812
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



Quincy,  27 November. 1812

Yesterday was our Thanksgiving day. In our own way, and with tempers suited to the occasion, we gave thanks for those blessings which we felt had been granted to us in the year past, for the restoration and recovery from dangerous sickness of members of our own family; and, although in one instance we had been called to weep, in many others we had cause of rejoicing. We were in health; we had good news from a far country; we had food and raiment, and we still enjoyed liberty, and our rulers were men of our own election, and removable by the people. Dear Caroline, I have trespassed upon you. I will close by saying, that your uncle and aunt, with their three children, your aunt Smith, George and John Adams, with our own family, made the joyful group. We remembered the absent, and sent our wishes to Russia and the valley; but wishes were empty.— No, they bore upon their wings blessings, a portion of which were for my dear Caroline,From her affectionate grandmother,Abigail Adams
